Putnam Investments One Post Office Square Boston, MA 02109 February 2, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Money Market Fund (Reg. No. 2-55091) (811-02608) Putnam Tax Exempt Money Market Fund (Reg. No. 33-15238) (811-05215) (the Funds) Post-Effective Amendment No. 43 and 27 to Registration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, each Fund hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendments No. 43 and 27 to the Registration Statements on Form N-1A (the Amendment) of Putnam Money Market Fund and Putnam Tax Exempt Money Market Fund, respectively, would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on January 29, 2010. Comments or questions concerning this certificate may be directed to Anne Marie Duffy at 1-800-225-2465, ext. 14824. Very truly yours, PUTNAM MONEY MARKET FUND PUTNAM TAX EXEMPT MONEY MARKET FUND /s/ Jonathan S. Horwitz By: Jonathan S. Horwitz Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison cc: Timothy F. Cormier Ropes & Gray LLP
